  AO 24 1 (Kev. 1 I/i fi)        Judgmant in a Criminal Case tier a Petty nllense
                                 Sheet l


                                               UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

         UNI"I~ED S'1~A'I~ES OF AMERICA                                             Judgment in a Criminal Case
                         ~                                                          (Tor a Pett;~ Offense)
EMRA,BLANE R                                                                                                               EDCR19-00363-SP
                                                                                    Case No.      CC10               7678072
                                                                                    USM No.
                                                                                    Angela Viramontes, DFPD
                                                                                                            Defcnd.uii's Attorney
  THE DEFENDANT: EMRA,BLANE R

      THE DEFENDANT pleaded                          ~ guilty ❑ nolo contendcre to counts) One
      THE DEFENDANT ~-vas found guilt} on counts)
 'I~~he defendant is adjudicated guilty of these oi'fenses:


 'Title 8 Section                         Nature of offense                                                    offense Ended              ('o~mt
PVC 23152(a)                             Second DUI                                                          08/03/2019               One
(Amended)




          the de:tendant is sentenced as provided in pages 2 through                      5      of this judgment.
  ❑ TIIE DEFE~`DANT vas found not guilty on counts)
                                                                                    __                                     _     _ _ --
  ❑ Counts)           _._.....                                          ❑ is        ❑are dismissed on the motion of the United States.

           [t is ordered that the defendant must notify the United States attorney Cor this district ~~~ithin 30 days of any change of name,
  residence,or maiGns address unti I all fines, i estitution, costs, and special assessments imposed by thisjudgment are Tully paid. IfQrdered
  to pay restitution, ttic defendant must notify the court and United States attorney of material changes m economic circumst~`~`:~,,

  Last Four Digits of Def'endant`s Soa Sec. Nn.: 5280                               November 14 2019                                  ~ -~~' ',    0
                                                                                                  Date oi'lmposition of Judgment             ~. ,~~
  Detendai~t's Tear of I3ii-th: 1998                                                             ~/1                                      ;;~~

 City and State oFllefei~dant's Kesideuce:                                                               "Signature of Judge               ~> a uu~'~'~
  F6RT IRWIN,CA __                                                                                                                        ^~~v~
  __                                                                                                                                      117?
                                                                                    Sheri Pym, United States Magistrate Judge
                                                                                                         Nance and Title of Judge


                                                                                                                     Date
AO 2451 (Rev. I I /16)   Judemenl in a ('riminal Case ibr a Pelty Odense
                         Sheet 3 —Criminal Monetary Penalties
                                                                                                         .~ud~ment —Page     2.     of    _.__5_._....._.._........._..
DEI:~fNDAN'I':EMRA,BLANE R
cns;NUMI313R: CC10    7678072                                           EDCR19-00363-SP
                                                  C.RIIVi[NAL MONETARY PENALTIES

     'The defendant must pa~ the total criminal monetary penalties under the schedule of payments nn Sheet 4.


                    Assessment                  Fine                                Restitution                  ProcessinE Fee
'ro'rai,s       ~ 25.00                     $ 390.00                           $ 0.00                            $ 0.00

❑    "I'he determination of restitution is deferred until                           An ~arr~ended Jisdgmen[ in a Criminal Case(AO 2450) will be
     entered after such deteiniination.

❑    The defendant must make restitution (including communit;~ restitution) to the following payees in the amount listed belo~~~.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned~avment, unless specified
     othcn~~isc in the priority order or percentage pay~ment column belo~~~. I-lowcver, pursuant to 18 U.S.C. ~r 3664(1), all nonfederal
     i~ictims must be paid in lull prior to the Unried States recei~ ing payment.


Name of Pavee                                Total loss**                             Restitution ordered                  Priority or Percentage




TOTALS                              •D
                                                                '„              9                           1




❑    Restitution amount ordered pursuant to plea agreement $

~7   7~he deCendanl must pay interest on restitution or a fine of more than $2,500, unless the line or restitution is pair! in Pull before the
     fifteenth day after the date ofthe,judgmen[, pursuant to 18 U.S.C. ~~' 3612(1). All ofthe payment options nn Sheet 4 may be subject
     to penalties for delinquency and default, pursuant to lR U.S.C. ~ 3612(g).

❑    The court determined that the detendant does not have the ability to pay interest, anil it is ordered that:

     ❑ the interest requimment is waived for                ❑    fine          ❑       restitution.
     ❑ the interest requirement for the           ❑ tine          ❑        restitution is modified as follows:




* Justice for Victims of'frafficlung Acl of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses tue required under Chapters 109A, 110, 11UA, and 113A of Title 18 for offeiues committed rni or a(~er
September 13, 1994, but before April 23, 1996.
 AO 245f (Rev. I I/16)    Judgment in a Criminal Case for a Petri Ottense
                          Sheet 4 —Schedule of Pa~•mcnts
                                                                                                        Judgment —Page   3 _   of       $
 »>1~[.~[~nN'r :           EMRA,BLANE R
 ~~'ASENUMBEK:             CC10    7678072                               EDCR19-00363-SP

                                                           SCHEDULE OF PAYMENTS

 having assessed die delendant's ability to par', payment oi'the total criminal monetary penalties are due as follows:

 A     ❑       Lump sum payment of$                                   due immediately, balance due

               ❑   not later than                __                         ,or
               ❑   in accordance kith       ❑    C,     ❑     D,     ❑      E, or    ❑ F below); or

 B     ❑       E'ayment to begin. immediately (may he combined ~,~ith               ❑ C,     ❑ D, or   ❑ F below); or

 C     ❑       Payment in equal              (e.g., weekly, monthly, quarterl;-)installments of $                    o~~er a period of
           _         ___ (e.g., mon[hs or years), to commence      _         (e.g., 30 or 60 days) after the date of this judgment or

 D     ❑       Payment in equal                  (e.g.. ~~-eekly, mo~rthly, yuartcrly) installme~ris of $                  over a period of
                     _       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to
               a term oi'super~-ision; or

 E     ❑       Payment during die term of probation will commence ~~~ithin                (e.g., 3U or 6U dues) after release from
               imprisonment. "Che court will set the payment plan based on an assessment of the defendants ability to pay ai that time; or
 F     ~ Special instructions regarding the payment of criminal monetary penalties:

               Monetary penalties in the amount of $415 are due as directed by the U.S. Probation Office payable to:
               U.S. District Court
               255 E. Temple St., Ste. 1178
               Los Angeles, CA 90012

Unless the cnurt has expressly ordered otherwise; if this judgment imposes imprisonment, payment of criminal monetary penalties is
due durine the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Btueau of
Prisons" Inmate Financial Responsibility Program, are made to the clerk of the court.

 T he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 ❑     Joint and Several

       Defendant and Co-I)el:endant Names. Case Numbers(including defendant number), Cc~tal Amount, Joint and Several Amount,
       aid corresponding payee, i1'appropriate.




❑      The defendant shall pay the cost of prosecution.

❑     "I'he defendant shall pay the follo~4•ing court cost(s): 0.00

❑      The defendant shall forfeit the defendant's interest in the following propert~~ to the United States:



 Payments shall be applied in tl~e following order: ~l) assessment,(2)restitution princi al,(3) restitution interest,(4) fine principal,
(5)tine inicrest.(6)community restitution,(7)JV'~A assessment,(8) penalties, and (9~ cosis, including cost of prosecution and
court costs.
 AO 24~[(Rev. I UI6)    Judgment in a Criminal Case fir a Petry Odense
                        Sheet 5 —Probation
                                                                                                        Judgment—Page _4 _     o£
                                                                                                                                     __— —.~ ._
  ~~[~ttillnN~r:         EMRA,BLANE R
  CASI~ NUME3E[t:        CC10    7678072                             EDCR19-00363-SP
                                                                    PRORATION

  You are hereby sentenced to probation for a term oF:
Three(3) year term of formal probation.




                                                        MANDATORY CONDITIONS
  I.       You must not commit another federal, state or local crime.
  2.       You must not unlawfully possess a conh~olled substance.
  3.       You must refrain from any unlati~ful use of a controlled substance. You must submit to one drug test within 1~ days of
           placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                    ❑ "The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                          of future substance abuse. (check,fopp7r~Uh7ej
  4.       ❑ You must cooperate in the collection of DNA as directed by the probation officer. (cheek rfnppl;cnld~j
  5.       ❑ You must comply «ith the requirements oPthe Se:~ Offender Registration and NotiYication Act(42 tI.S.C. § 16901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender regiskration agenc~~ in the
             location where you reside, ~,i-ork, are a student. or were com~icted of a qualifying offense. /check ifapE,~icoble~
  6.       ❑ You must participate in an approved program for domestic v1olCCICC. (chick i~applicnhle)
  7.       ❑ You must make restitution in accordance with 18 t~.S.C.~~'$ 228,2~~9, 2264, 2327, 3663, 3663A, and 3664.
              (check i~nppin~ohle)
  8.       You must pay tl~e assessment imposed in accordance with 18 U.S.C. § 3013.
  9.       if this judgment imposes a line, you must pay in accordance with the Schedule of Payments sheet of this judgment.
  10.      You must notify the couiK of any material change in your economic circumstances that mi¢ht affect your ability to pay
           restitution, fines, or special assessments.

  ~'ou must comply with the standard conditions that have been adopted by this court as ~~•ell as with any other conditions on the
  attached page.
  AO 24>I (Rev. I I/16)   Judgment in a Giminal Case f'or a Peth OtTense
                          Sheet ST3 —Probation Suoen•ision
                                                                                       Judgment —Page    5   of   5
  DF~P GNDAN"I':
  CASE, NUMf3F R:
                                               SPECIAL CONDITIONS OF SUPERVISION
Defendant shall be placed on formal probation for a period of three years. The Court will consider early
termination of probation, pursuant to 18 U.S.C. § 3564(c), after one year upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1)Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2)Defendant shall participate in an outpatient alcohol and/or substance abuse counseling and/or treatment program
that includes urinalysis, saliva, and/or sweat patch testing, as directed by the U. S. Probation Office. Defendant
shall abstain from using illicit drugs and abusing alcohol and prescription medications during the period of
supervision.

3)Defendant shall submit to one drug and/or alcohol test within 15 days of commencing supervision and at least 2
periodic drug and/or alcohol tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation
Office.

4)Defendant shall pay all or part of the costs of treating his drug and/or alcohol dependency to the aftercare
contractor during the period of supervision based on his ability to pay and shall provide proof of payment, as
directed by the U. S. Probation Office.

5)Defendant shall submit to a blood alcohol test upon request by any peace officer.

6)Defendant shall not drive a motor vehicle with any measurable amount of alcohol in his system.

7)Defendant shall not operate a motor vehicle unless it has an ignition interlock device is installed.

8)Defendant shall not operate a motor vehicle without a valid driver's license.

9)Defendant shall comply with all Department of Motor Vehicles regulations.

10)Defendant shall pay a total monetary sanction of $415 ($390 fine, $25 mandatory special assessment), as
directed by the U. S. Probation Office.

1 1) Defendant shall serve a ten(10) day term ofimprisonment to commence no later than 3/1/20.

12) Defendant, having been convicted of a violation of California Vehicle Code section 23103, as specified in
section 23103.5, section 23152, or section 23153, is hereby advised that being under the influence of alcohol or
drugs, or both, impairs your ability to safely operate a motor vehicle. Therefore, it is extremely dangerous to
human life to drive while undoer the influence of alcohol or drugs, or both. If you continue to drive while under
the influence of alcohol or drugs, or both, and, as a result of that driving, someone is killed, you can be charged
with murder. Cal. Veh. Code § 23593(a).

13)Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12 noon on 11/18/19.
